—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered August 15, 1983, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
We find that the hearing court properly denied the defendant’s motion to suppress the in-court identification of the defendant by the complainant. The complainant testified that he had observed the defendant in his neighborhood on two *667separate occasions prior to the commission of the crime. Therefore, the hearing court correctly found that the complainant had an independent basis for his identification testimony and that the police display of a single photograph of the defendant was proper because it merely confirmed that the right person would be arrested (see, People v Kolomick, 132 AD2d 677; People v Hooper, 112 AD2d 317, 318).
The evidence, when viewed in a light most favorable to the People was sufficient as a matter of law to support the defendant’s conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.